12/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0409



                                 No. DA 20-0409



STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

HOLLY ANN MATHIS,

      a.k.a. HOLLY ANN NORLING,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 5, 2022, within which to prepare, serve, and file its

response brief.




MPD                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 28 2021